Citation Nr: 1515019	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression.

3.  Entitlement to service connection for a disability manifested by memory loss.


REPRESENTATION

Veteran represented by:	Timothy Burns, Attorney-at-law.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a February 2014 Board decision, the PTSD claim was reopened and the claims were remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a January 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for a disability manifested by memory loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD.

2.  In August 2004, the RO denied the Veteran's claim of entitlement to service connection for depression.

3.  The evidence received since the August 2004 RO denial is cumulative of the evidence at the time of the prior final denial of service connection as to depression, and does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The Veteran is not shown to have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  An August 2004 RO decision denying a claim of entitlement to service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014).

3.  Since the August 2004 RO decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the pending PTSD and new and material evidence claims, a notice letter in January 2010 complied with VA's duty to notify the Veteran.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, in the January 2010 letter, the RO informed the Veteran of its duty to assist him in substantiating his claim to reopen under the VCAA, and the effect of this duty upon this issue.  This letter informed him of what constituted new and material evidence to reopen the previously denied, unappealed claim.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required by Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the reasons for the previous denial and the evidence needed to reopen the claim.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and VA treatment records have been obtained and associated with the claims file.

Additionally, the Veteran was afforded a VA examination in January 2015, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination is sufficient, as it is predicated on consideration of the VA treatment records in the Veteran's claims file, as well as specific examination findings.  The VA examiner considered the statements of the Veteran and his spouse, and provided a rationale for the findings made, relying on and citing to the records reviewed, and he provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).
II.  Entitlement to service connection for PTSD

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-V]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2014).

Where an alleged PTSD stressor involves "fear of hostile military or terrorist activity," a Veteran's lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2014).

In this case, the Veteran asserts that he developed PTSD as a result of his military service.  Specifically, he claims that he developed PTSD due to his service in the Republic of Vietnam.  See the Veteran's stressor statement dated February 2010; see also the VA examination reports dated August 2010 and January 2015.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Veteran's DD Form 214 reflects that he served in the Republic of Vietnam from August 1968 to August 1969.  His reported stressors of fearing for his life involved 'fear of hostile military or terrorist activity,' as a result of exposure to rocket, mortar, and small arms fire.  The Veteran recently contended that he sustained a gunshot wound to his leg during his Vietnam service.  See the Veteran's statement dated November 2012.  To this end, the Board observes that the Veteran's STRs do not corroborate this injury and in fact show normal findings of the lower extremity at the time of separation, with no reference to any gunshot residuals.  Moreover, he did not receive a Purple Heart Medal.  Accordingly, the Board does not find this stressor to be credible.

Nevertheless, the Veteran's stressors of fear of hostile military or terrorist activity due to exposure to enemy fire are consistent with the places, types, and circumstances of his service.  Importantly, however, the critical element is whether at any time during the current appeal the Veteran has been diagnosed with PTSD.  See 38 U.S.C.A. §§ 1110, 1131.  For the reasons set forth below, the Board must answer this question in the negative.

VA treatment records dated in February 1998 documented "an indication of possible PTSD from Vietnam;" as such, a diagnosis of "rule-out PTSD versus adjustment disorder with mixed emotions" was reported.  In a later February 1998 evaluation, it was noted that the Veteran had "no indication of PTSD."

The Veteran was afforded a VA examination in July 2004 at which time he denied any symptoms of PTSD.  The examiner noted that a "[p]sychological assessment was done [o]n February 1998.  According to the assessment, the patient did not meet the criteria of PTSD."

In an October 2009 VA treatment record, the Veteran's treatment provider noted that the Veteran's wife thinks he might have PTSD.  However, the provider concluded that Veteran "does not meet the criteria at this time."

The Veteran was afforded a VA examination in August 2010 at which time the examiner concluded that the "Veteran does not meet criteria for PTSD, noting no recent reexperiencing symptoms or significant impairment in functioning.  The stressor also does not meet Criterion A.  Vet[eran] evidences some avoidance symptoms, but these seem better attributed to long-standing depressed mood."

In a November 2012 statement, the Veteran's spouse reported that she had witnessed the Veteran exhibit PTSD symptoms, including emotional outbursts, since their marriage in July 1987.

A June 2014 VA treatment record documented the report of the Veteran and his spouse that the Veteran has a "long history of PTSD."  The treatment provider reported that the Veteran's PTSD scores are normal today.  A diagnosis of PTSD was not confirmed.

Pursuant to the Board Remand, the Veteran was afforded another VA examination in January 2015.  Crucially, the VA examiner reviewed the Veteran's claims file, including VA treatment records, and concluded that the Veteran does not meet the DSM-V criteria for a diagnosis of PTSD.  The examiner specifically stated, "the Veteran was NOT found to be experiencing Post-Traumatic Stress Disorder (according to the diagnostic criteria established for PTSD in the DSM-V) related to his fear of hostile military and/or terrorist activity (stated stressor(s))."

The Board recognizes that the February 1998 VA treatment record contained a reference to "rule out PTSD;" however, this notation of PTSD was not rendered upon the application of the DSM-V criteria as is required to sustain a claim of entitlement to PTSD pursuant to 30 C.F.R. § 3.304(f).  Moreover, by definition, a finding of PTSD by history or a finding that PTSD needed to be ruled out does not amount to a diagnosis of the disease.  Critically, as has been previously discussed, the Veteran's mental health records, including the August 2010 and January 2015 VA examinations, have failed to provide a diagnosis of PTSD that meets the DSM-V criteria as required under 38 C.F.R. § 3.304(f).  Indeed, the January 2015 VA examiner conducted a thorough examination of the Veteran, considered his post-service medical records and conceded military stressors, and specifically ruled out a diagnosis of PTSD.

The Board acknowledges the statements of the Veteran and his spouse that the Veteran suffers from PTSD.  Nevertheless, to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor, but also a current diagnosis under the DSM-V standards which is based upon that stressor.  The August 2010 and January 2015 VA examiners, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM-V criteria for that disorder.

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his or her claim, albeit with the statutorily mandated assistance of VA).

Thus, the Board concludes that at no time during the current appeal has the Veteran been diagnosed with PTSD, pursuant to the application of DSM-V, and therefore service connection for PTSD cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for PTSD is denied.  See 38 U.S.C.A § 5107 (West 2014).

III.  Claim to reopen

In the current appeal, the Veteran contends that he suffers from depression that was incurred during his military service.  In this regard, a review of the claims file shows that the Veteran's claim of entitlement to service connection for depression was previously denied by an August 2004 RO decision.  The Veteran did not appeal and no new and material evidence was received in the first post-service year.  Accordingly, the RO decision is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  

For applications filed after August 29, 2001, as in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2014).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

As noted above, the Veteran's petition to reopen the issue of service connection for depression was last previously considered and denied in an August 2004 rating decision.  The evidence associated with the Veteran's claims file at the time of the last final denial included STRs, VA treatment records, a July 2004 VA examination report, and the Veteran's statements.

At the time of the last final denial, the Veteran contended that he had depression that was incurred during his military service.  See the Veteran's claim dated January 2004.

The Veteran's available service records show active duty service from March 1968 to March 1971.  His STRs, including his February 1971 separation examination, were absent any documentation of psychological complaints or diagnoses.

VA treatment records dated in February 1998 documented a diagnosis of adjustment disorder with mixed disturbance of emotions and conduct.  A diagnosis of depression, not otherwise specified (NOS), was also noted in February 1998.  VA treatment records dated in January 2004 confirmed a continuing diagnosis of depression, NOS.

A July 2004 VA examination documented the Veteran's report that the depression began in 1996.  The examiner diagnosed the Veteran with major depressive disorder (MDD).

In the August 2004 rating decision, the RO denied the Veteran's claim because "this condition neither occurred in nor was caused by service."  The Veteran did not appeal the denial and it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).  The Board's inquiry will therefore be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

After a review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claim of entitlement to service connection for depression has not been received.

The evidence associated with the claims file subsequent to the prior final decision includes, but is not limited to, the Veteran's September 2009 claim to reopen; VA treatment records; VA examination reports dated August 2010 and January 2015, and lay statements of the Veteran and his spouse.

Medical evidence has been added to the record indicating that the Veteran has a continuing diagnosis of MDD.  See, e.g, the VA examination reports dated August 2010 and January 2015; see also the VA treatment records dated July 2007, February 2008, and March 2011.  The Board recognizes that this evidence is new, in that it was not of record at the time of the last final denial; however, this evidence is not material because the question of current and continuing diagnosis was not in dispute.

Similarly, the Veteran's repeated assertions concerning the incurrence and etiology of his depression, although new, are essentially reiterative of evidence already of record.

The Board additionally notes that the lay statements of the Veteran's spouse, although new, are not material as these statements are simply reiterations of the Veteran's statements concerning current and continuing depression symptomatology.  To this end, while the Board acknowledges that the Veteran and his spouse are presumed credible for the purpose of determining whether new and material evidence has been submitted, the record does not indicate that they are competent to opine on complex medical questions such as the etiology of the claimed depression.

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, as indicated above, in the current appeal the Veteran has not provided evidence in support of nexus that was not previously considered in prior decisions.  Accordingly, his contentions made during the current appeal may not be deemed to be both new and material.  Shade, supra.  To this end, the Board notes that the Veteran has asserted entitlement to service connection for depression as secondary to PTSD.  See NOD dated September 2011.  However, as the Board is denying service connection for PTSD, this contention is not material with respect to the Veteran's claim to reopen.

The Board further observes that the recently added January 2015 VA examination report determined that "the Veteran was NOT found to be experiencing any psychological diagnoses (according to the diagnostic criteria established in the DSM-V) related to his fear of hostile military and/or terrorist activity (stated stressor(s).  Additionally, the Veteran was NOT found to be experiencing any psychological diagnoses (according to the diagnostic criteria established in the DSM-V) that were first incurred in and/or treated during his military service in the United States Army."  Although this evidence is new, it is unfavorable to depression claim and thus does not provide a basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material). 

The Veteran has been afforded ample opportunity to submit new and material evidence.  38 U.S.C.A. § 5107(a).  As the additionally received evidence does not tend to establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156 (2014).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for depression is not reopened.


ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence having not been received, the claim of entitlement to service connection for depression is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that remaining claim on appeal - entitlement to service connection for a disability manifested by memory loss - must be remanded for further development.

The Veteran has asserted entitlement to service connection for a disability manifested by memory loss.  To this end, the Board notes that the Veteran's treatment records contain documentation of memory impairment.  See the VA examination report dated August 2010; the VA treatment records dated February 1998, July 2007, June 2014, and December 2014.  Notably, the February 1998 VA psychological evaluation reported that the Veteran's "memory functioning needs to be investigated further, to determine if it is due to depression or a separate etiology."  The Board also notes that the Veteran was diagnosed with a mild cognitive disorder in July 2007.  Critically, however, the VA examinations of record do not address whether the Veteran's documented memory loss is a symptom of his diagnosed MDD, or a result of a separate disability.

Thus, there remain questions as to current diagnosis and etiology of the claimed disability manifested by memory loss.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for a new VA examination should therefore be accomplished in order to address these outstanding questions with respect to the Veteran's pending claim.

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dating from January 2015.  All such available documents should be associated with the claims file.

2. Schedule the Veteran for a VA examination with a medical professional of appropriate expertise to determine the nature and etiology of the claimed disability manifested by memory loss.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should either diagnose or rule out a disability manifested by memory loss.  If such a disability is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service or is otherwise related to the Veteran's military service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


